Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-10, and 14-19 are currently pending in the present application.
Claims 1-4, 8-10, 14, and 16-17 are currently amended; claims 5-6 and 15 are original; claims 7 and 11-13 have been cancelled by the applicant; and claims 18-19 are new.
Response to Amendment
The amendment dated 09 February 2022 has been entered into the record.
Allowable Subject Matter
Claims 1-6, 8-10, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, alone or in combination, does not explicitly disclose that the metal lines of the retaining wall structure cross over the plurality of fan-out area traces in plan view, in combination with the remaining claim limitations.
Regarding cliams1-6, 8-10, 14-15 and 17, because they depend upon claim 1, they are likewise allowed.
Regarding independent claim 16, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the second metal traces cross over the first metal traces of the fan-out area, in combination with the remaining claim limitations.
Regarding independent claim 18, the prior art of record, alone or in combination, does not explicitly disclose or suggest that each of the retaining wall sections is 
Regarding independent claim 19, because it depends upon claim 18, it is likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871